Per Curiam.
This is an action under the compensation law brought by the father as a dependent of the deceased. The only question presented is that of the dependency of the father. The trial court found that the plaintiff was partially dependent, within the meaning of the compensation statutes, and made an award thereunder.
Upon a trial de novo, we find the preponderance of the evidence supports our finding that the father who brings this action was partially dependent upon the deceased son; that the judgment of the trial court was' a proper one, and it is made the judgment of this court; and the plaintiff’s attorneys are allowed a fee of $200 in this court.
Affirmed.